EXHIBIT KAMAN CORPORATION Issuer AND Trustee INDENTURE Dated as of , 20 Senior Debt Securities RECONCILIATION AND TIE BETWEEN TRUST INDENTURE ACT OF 1* TRUST INDENTURE ACT SECTION INDENTURE ACT SECTION §310(a)(1) 7.9 (a)(2) 7.9 (a)(3) Not Applicable (a)(4) Not Applicable (a)(5) 7.9 (b) 7.8 §311(a) 7.13 (b) 7.13 §312(a) 5.1 (b) 5.2(c) §313(a) 5.4(a) (b) 5.4(b) (c) 5.4(b) (d) 5.4(c) §314(a)(1) 5.3 (a)(2) 5.3 (a)(3) 5.3 (a)(4) 13.13 (b) Not Applicable (c)(1) 13.7 (c)(2) 13.7 (c)(3) Not Applicable (d) Not Applicable (e) 13.7 §315(a) 7.1 (b) 7.14 (c) 7.1 (d) 7.1 (e) 6.7 §316(a) 1.1 (a)(1)(A) 6.6 (a)(1)(B) 6.6 (a)(2) Not Applicable (b) 6.4 (c) 8.1 §317(a)(1) 6.2(b) (a)(2) 6.2(c) (b) 4.3 §318(a) 13.9 *This reconciliation and tie shall not, for any purpose, be deemed to be a part of the Indenture. -i- TABLE OF CONTENTS Article 1. DEFINITIONS. 1 Section 1.1 DEFINITIONS OF TERMS. 1 Article 2. ISSUE, DESCRIPTION, TERMS, EXECUTION, REGISTRATION AND EXCHANGE OF SECURITIES. 5 Section 2.1 DESIGNATION AND TERMS OF SECURITIES. 5 Section 2.2 FORM OF SECURITIES AND TRUSTEE’S CERTIFICATE. 7 Section 2.3 DENOMINATIONS; PROVISIONS FOR PAYMENT. 7 Section 2.4 EXECUTION AND AUTHENTICATIONS. 9 Section 2.5 REGISTRATION OF TRANSFER AND EXCHANGE. 9 Section 2.6 TEMPORARY SECURITIES. 10 Section 2.7 MUTILATED, DESTROYED, LOST OR STOLEN SECURITIES. 11 Section 2.8 CANCELLATION. 12 Section 2.9 BENEFITS OF INDENTURE. 12 Section 2.10 AUTHENTICATING AGENT. 13 Section 2.11 GLOBAL SECURITIES. 13 Article 3. REDEMPTION OF SECURITIES AND SINKING FUND PROVISIONS. 14 Section 3.1 REDEMPTION. 14 Section 3.2 NOTICE OF REDEMPTION. 14 Section 3.3 PAYMENT UPON REDEMPTION. 15 Section 3.4 SINKING FUND. 16 Section 3.5 SATISFACTION OF SINKING FUND PAYMENTS WITH SECURITIES. 16 Section 3.6 REDEMPTION OF SECURITIES FOR SINKING FUND. 16 Article 4. COVENANTS. 17 Section 4.1 PAYMENT OF PRINCIPAL, PREMIUM AND INTEREST. 17 Section 4.2 MAINTENANCE OF OFFICE OR AGENCY. 17 Section 4.3 PAYING AGENTS. 17 Section 4.4 APPOINTMENT TO FILL VACANCY IN OFFICE OF TRUSTEE. 18 Section 4.5 COMPLIANCE WITH CONSOLIDATION PROVISIONS. 19 Article 5. SECURITYHOLDERS’ LISTS AND REPORTSBY THE COMPANY AND THE TRUSTEE. 19 Section 5.1 COMPANY TO FURNISH TRUSTEE NAMES AND ADDRESSES OF SECURITYHOLDERS. 19 Section 5.2 PRESERVATION OF INFORMATION; COMMUNICATIONS WITH SECURITYHOLDERS. 19 Section 5.3 REPORTS BY THE COMPANY. 19 Section 5.4 REPORTS BY THE TRUSTEE. 20 Article 6. REMEDIES OF THE TRUSTEE AND SECURITYHOLDERS ON EVENT OF DEFAULT. 20 Section 6.1 EVENTS OF DEFAULT. 20 Section 6.2 COLLECTION OF INDEBTEDNESS AND SUITS FOR ENFORCEMENT BY TRUSTEE. 22 Section 6.3 APPLICATION OF MONEYS COLLECTED 23 Section 6.4 LIMITATION ON SUITS. 23 Section 6.5 RIGHTS AND REMEDIES CUMULATIVE; DELAY OR OMISSION NOT WAIVER. 24 Section 6.6 CONTROL BY SECURITYHOLDERS. 24 Section 6.7 UNDERTAKING TO PAY COSTS. 25 Article 7. CONCERNING THE TRUSTEE. 25 Section 7.1 CERTAIN DUTIES AND RESPONSIBILITIES OF TRUSTEE. 25 Section 7.2 CERTAIN RIGHTS OF TRUSTEE. 27 Section 7.3 TRUSTEE NOT RESPONSIBLE FOR RECITALS OR ISSUANCE OR SECURITIES. 28 Section 7.4 MAY HOLD SECURITIES. 28 Section 7.5 MONEYS HELD IN TRUST 28 Section 7.6 COMPENSATION AND REIMBURSEMENT. 28 Section 7.7 RELIANCE ON OFFICERS’ CERTIFICATE. 29 Section 7.8 DISQUALIFICATION; CONFLICTING INTERESTS. 29 Section 7.9 CORPORATE TRUSTEE REQUIRED; ELIGIBILITY. 29 Section 7.10 RESIGNATION AND REMOVAL; APPOINTMENT OF SUCCESSOR. 29 Section 7.11 ACCEPTANCE OF APPOINTMENT BY SUCCESSOR. 31 Section 7.12 MERGER, CONVERSION, CONSOLIDATION OR SUCCESSION TO BUSINESS. 32 Section 7.13 PREFERENTIAL COLLECTION OF CLAIMS AGAINST THE COMPANY. 32 Section 7.14 NOTICE OF DEFAULT. 32 Article 8. CONCERNING THE SECURITYHOLDERS. 33 Section 8.1 EVIDENCE OF ACTION BY SECURITYHOLDERS. 33 Section 8.2 PROOF OF EXECUTION BY SECURITYHOLDERS. 33 Section 8.3 WHO MAY BE DEEMED OWNERS. 33 Section 8.4 CERTAIN SECURITIES OWNED BY COMPANYDISREGARDED. 34 Section 8.5 ACTIONS BINDING ON FUTURE SECURITYHOLDERS. 34 Article 9. SUPPLEMENTAL INDENTURES 34 Section 9.1 SUPPLEMENTAL INDENTURES WITHOUT THE CONSENT OF SECURITYHOLDERS. 34 Section 9.2 SUPPLEMENTAL INDENTURES WITH CONSENT OF SECURITYHOLDERS. 36 Section 9.3 EFFECT OF SUPPLEMENTAL INDENTURES. 36 Section 9.4 SECURITIES AFFECTED BY SUPPLEMENTAL INDENTURES. 36 Section 9.5 EXECUTION OF SUPPLEMENTAL INDENTURES. 37 Article 10. SUCCESSOR ENTITY. 37 Section 10.1 COMPANY MAY CONSOLIDATE, ETC. 37 Section 10.2 SUCCESSOR ENTITY SUBSTITUTED. 38 Section 10.3 EVIDENCE OF CONSOLIDATION, ETC. TO TRUSTEE. 38 Article 11. SATISFACTION AND DISCHARGE. 38 Section 11.1 SATISFACTION AND DISCHARGE OF INDENTURE. 38 Section 11.2 APPLICATION OF TRUST MONEY. 40 Section 11.3 DISCHARGE AND DEFEASANCE OF SECURITIES OF ANY SERIES. 40 Section 11.4 REINSTATEMENT. 41 Section 11.5 DEPOSITED MONEYS TO BE HELD IN TRUST. 42 Section 11.6 PAYMENT OF MONEYS HELD BY PAYING AGENTS. 42 Section 11.7 REPAYMENT TO COMPANY. 42 Article 12. IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND DIRECTORS. 42 Section 12.1 NO RECOURSE. 42 Article 13. MISCELLANEOUS PROVISIONS. 43 Section 13.1 EFFECT ON SUCCESSORS AND ASSIGNS. 43 Section 13.2 ACTIONS BY SUCCESSOR. 43 Section 13.3 SURRENDER OF COMPANY POWERS. 43 Section 13.4 NOTICES. 43 Section 13.5 GOVERNING LAW. 44 Section 13.6 TREATMENT OF SECURITIES AS DEBT. 44 Section 13.7 COMPLIANCE CERTIFICATES AND OPINIONS. 44 Section 13.8 PAYMENTS ON BUSINESS DAYS. 44 Section 13.9 CONFLICT WITH TRUST INDENTURE ACT. 44 Section 13.10 COUNTERPARTS. 45 Section 13.11 SEPARABILITY. 45 Section 13.12 COMPLIANCE CERTIFICATES. 45 INDENTURE INDENTURE, dated as of , 20, among Kaman Corporation, a Connecticut corporation (the “Company”), and , as trustee (the “Trustee”): WHEREAS, for its lawful corporate purposes, the Company has duly authorized the execution and delivery of this Indenture to provide for the issuance of debt securities (hereinafter referred to as the “Securities”), in an unlimited aggregate principal amount to be issued from time to time in one or more series as in this Indenture provided, as registered Securities without coupons, to be authenticated by the certificate of the Trustee; WHEREAS, to provide the terms and conditions upon which the Securities are to be authenticated, issued and delivered, the Company has duly authorized the execution of this Indenture; and WHEREAS, all things necessary to make this Indenture a valid agreement of the Company, in accordance with its terms, have been done. NOW, THEREFORE, in consideration of the premises and the purchase of the Securities by the holders thereof, it is mutually covenanted and agreed as follows for the equal and ratable benefit of the holders of Securities: ARTICLE 1. DEFINITIONS Section 1.1DEFINITIONS OF TERMS. The terms defined in this Section (except as in this Indenture or any indenture supplemental hereto otherwise expressly provided or unless the context otherwise requires) for all purposes of this Indenture and of any indenture supplemental hereto shall have the respective meanings specified in this Section and shall include the plural as well as the singular.All other terms used in this Indenture that are defined in the Trust Indenture Act of 1939, as amended, or that are by reference in such Act defined in the Securities Act of 1933, as amended (except as herein or any indenture supplemental hereto otherwise expressly provided or unless the context otherwise requires), shall have the meanings assigned to such terms in said Trust Indenture Act and in said Securities Act as in force at the date of the execution of this instrument. “Authenticating Agent” means an authenticating agent with respect to all or any of the series of Securities appointed by the Trustee pursuant to Section 2.10. “Authorized Officer,” when used with respect to the Company, means the Chairman, President and Chief Executive Officer, the Senior Vice President and Chief Financial Officer, the Senior Vice President, Chief Legal Officer and Secretary, and the Vice President and Treasurer. “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state law for the relief of debtors. “Board of Directors” means the Board of Directors of the Company or any duly authorized committee of such Board. “Board Resolution” means a copy of a resolution certified by the Secretary or an Assistant Secretary of the Company to have been duly adopted by the Board of Directors and to be in full force and effect on the date of such certification. “Business Day” means, with respect to any series of Securities, any day other than a day on which federal or state banking institutions in the City of , , are authorized or obligated by law, executive order or regulation to close. “Certificate” means a certificate signed by an Authorized Officer of the Company. The
